Citation Nr: 9915407	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  95-02 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, and son-in-law


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He is a recipient of the Purple Heart.  

This is an appeal from a June 1994 regional office rating 
action denying service connection for post-traumatic stress 
disorder on the basis that there is no current diagnosis of 
post-traumatic stress disorder.  


FINDING OF FACT

Post-traumatic stress disorder was not found or diagnosed 
after discharge from service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. § 3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains on appeal that he has post-traumatic 
stress disorder as the result of his combat experiences 
during World War II.  He contends that he has bad dreams, 
nightmares, poor sleeping habits related to his war 
experiences, and that he has been unable to resolve his 
emotions about the war.  


I.  Background

The service medical records show that the veteran was 
hospitalized and received treatment for various complaints in 
August 1944, including low back pain and headaches.  An 
initial diagnosis of combat exhaustion was noted.  Further 
examination showed a negative X-ray of the lumbosacral spine 
and a history of a concussion and headaches prior to service, 
with the opinion that the headaches had been aggravated by 
combat.  He received treatment, improved, and was returned to 
duty after a few months.  On examination for discharge from 
service in November 1945, there were no complaints or 
abnormal findings indicative of a chronic psychiatric 
disability.  

On a Department of Veterans Affairs (VA) examination in 
December 1960, the veteran had no complaints of nervousness, 
tension, mood disorder, behavior, or personality disorder.  
He complained of occasional headaches, and he stated that 
private physicians had indicated that such headaches were due 
to either his teeth, that needed attention, or to sinus 
trouble that he had had from time to time.  It was indicated 
that the veteran had a history of concussion from shell blast 
in August 1944, that he had initially been diagnosed as 
showing combat exhaustion, and that he recovered on 
conservative symptomatic treatment.  The veteran noted that 
he was a construction worker for many years after service, 
and that his work was seasonal, as he worked about six months 
of the year during the construction season.  He reported 
being active socially.  The examiner indicated that he could 
elicit no specific complaints or handicaps as far as mood or 
emotional behavior disorders were concerned.  

Mental status examination showed no evidence of anxiety, 
tension, or depression.  Affect was appropriate.  Content of 
thought was entirely within normal limits, with no evidence 
of psychosis, significant conflict of a neurotic nature, or 
disorganized thinking.  Memory was intact.  Neurological 
examination was normal.  The diagnosis was no evidence of 
neurological or psychiatric disease syndrome found.  

In a January 1961 rating action, the RO denied service 
connection for post concussion cerebral syndrome.  The 
veteran did not appeal this rating action. 

VA examinations in February 1977, May 1978, January 1980, 
January 1987, June 1987, and April 1988, as well as VA 
outpatient treatment reports in the 1970's, failed to show 
any complaints, findings, or diagnoses indicative of 
post-traumatic stress disorder.  There were no psychological 
complaints, such as nightmares, dreams about combat, or 
anxiety relating to the experiences during the war.  VA 
outpatient treatment reports in the 1980's were also negative 
for any complaints, findings, or diagnoses indicative of 
post-traumatic stress disorder.

An initial claim for service connection for post-traumatic 
stress disorder was received from the veteran in February 
1993.  The veteran submitted a copy of a statement from a 
person who served with the veteran, Lloyd A. Wrenn, dated in 
August 1987 indicating that the veteran did suffer a 
concussion and lacerations as the result of bombing during 
the war.  

On a VA social survey dated in May 1994, the veteran's 
military history was reviewed.  The veteran reported that he 
had not been employed since 1973, and that his income 
consisted of Social Security, VA compensation benefits, and a 
small private pension.  He reported that he continually had 
dreams and nightmares about his war experiences.  He 
expressed deep regrets, remorse, and guilt about friends and 
acquaintances that were killed within feet of his position.  
He stated that he had dreams of death since the war.  He 
recalled in detail finding dead bodies during his battle 
experiences.  He stated that his wife was bothered by his 
poor sleep and consistent nightmares, night terrors, and 
inability to resolve his emotions of the war.  

In May 1994, the veteran was afforded a special VA 
psychiatric examination performed by the same examiner who 
examined him in December 1960.  The veteran's history was 
again reviewed.  The veteran complained of trouble sleeping, 
but gave no spontaneous descriptions of avoidant behavior, 
major affective changes, or hypervigilance.  There were no 
spontaneous descriptions of neurological or psychiatric 
symptoms otherwise.  He did describe his combat experiences 
at Omaha Beach and later at the Battle of the Bulge.  On 
mental status examination, he was relevant, logical, and 
appropriate.  The examiner stated that there was no complete 
criteria for post-traumatic stress disorder elicited, 
exploring the subject matter on both direct and indirect 
interview.  It was indicated that the veteran had post 
concussion syndrome by history, asymptomatic, and incomplete 
criteria for post-traumatic stress disorder.  

At a hearing at the regional office in June 1995, the veteran 
reported that he had flashbacks of his war experiences, 
described as seeing and remembering his actual experiences 
during the war.  He stated that he continued to think about 
his war experiences.  The veteran's son-in-law testified that 
the veteran obsessed about his war experiences.  

A September 1996 statement from Lloyd A. Wrenn indicated that 
he had served with the veteran during World War II.  
Mr. Wrenn was not in the same platoon with the veteran during 
the Normandy Invasion.  However, he stated that he learned 
that the veteran had been wounded and evacuated after the 
initial invasion.

After the veteran objected to the same VA examiner being 
involved in the examinations in 1960 and 1994, another 
examination was scheduled for the veteran in late 1996.  The 
veteran failed to appear for the examination.  It was 
indicated that the veteran's wife had made contact with the 
RO, indicating that the veteran was in intensive care and was 
not expected to live.  

Subsequently, a report was received, dated in May 1997, from 
Pulmonary and Critical Care Medicine indicating that the 
veteran had several physical disabilities.

Another VA examination of the veteran was scheduled to 
determine whether the veteran had post-traumatic stress 
disorder.  The veteran again failed to appear for the 
scheduled examination.  The veteran's wife contacted the VA, 
stating that her husband was in a nursing home and that the 
veteran's appointments should be canceled. 

II.  Analysis

The threshold question that must be resolved with regards to 
a claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition.  38 C.F.R. 
§ 3.304(f).

In this case, the question concerns whether there is medical 
evidence establishing that the veteran currently has, or ever 
had, a clear diagnosis of post-traumatic stress disorder.  In 
this regard, there is presently no medical evidence, either 
from private physicians, or from VA examinations and 
outpatient treatment reports, showing a current diagnosis of 
post-traumatic stress disorder.  

During service, the veteran was treated apparently for 
somatic complaints, initially thought to be due to combat 
experiences.  After treatment and rest, he was returned to 
duty, and the examination for discharge from service was 
negative for any complaints, findings, or diagnoses of a 
psychiatric disorder.  Medical records after service fail to 
establish the presence of post-traumatic stress disorder.  If 
the veteran did exhibit psychological problems due to combat 
stress in service, such psychological problems were acute and 
transitory in nature.  Specifically, post-traumatic stress 
has never been diagnosed after service.  

The veteran indicates that he has dreams and nightmares about 
his war experiences.  However, whether his symptoms are 
sufficient to support a post-traumatic stress disorder 
diagnosis is to be determined by medical personnel.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The VA examination 
in 1994 specifically reviewed the veteran's military history, 
medical history, and current symptoms, and the examiner 
expressed the opinion that the veteran's symptoms did not 
meet the criteria for post-traumatic stress disorder.  The 
veteran has not introduced any other medical evidence showing 
that he has post-traumatic stress disorder, or that medical 
personnel have ever diagnosed post-traumatic stress disorder 
after service.  

The veteran did object to the examination in 1994 by the same 
examiner who examined him in 1960.  As a result, an attempt 
was made on two different occasions to further examine the 
veteran, but he failed to appear for such examinations.  The 
veteran's wife requested that all further appointments be 
canceled.  As a result, the Board must rely on the present 
evidence of record to adjudicate this appeal.  Based on such 
evidence of record, there is no medical diagnosis or opinion 
indicating that the veteran currently has post-traumatic 
stress disorder, or that he had such disability at any time 
after service.  Without a clear diagnosis of this condition, 
the claim for service connection for post-traumatic stress 
disorder is not well grounded and must be denied.



ORDER

The issue of entitlement to service connection for 
post-traumatic stress disorder is not well grounded, and is 
denied.  


		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals






